Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated December 1, 2008 which is effective as of
October 1, 2008, by and among Cogdell Spencer Inc., a Maryland corporation (the
“REIT”), Cogdell Spencer LP, a Delaware Limited Partnership (the “Operating
Partnership”) each with its principal place of business at 4401 Barclay Downs
Drive, Suite 300, Charlotte, North Carolina 28209-4670, and Charles M. Handy,
residing at the address set forth on the signature page hereof (the
“Executive”).
     WHEREAS, the REIT and the Operating Partnership (collectively, the
“Company”), on the one hand, and the Executive on the other hand, entered into a
certain Employment Agreement, dated October 21, 2005 (the “Original Agreement”);
and
     WHEREAS, the Company and the Executive desire to provide Executive with an
increase in salary and to provide for Executive’s employment for a new stated
term of three years, subject to the terms of this Agreement, and to amend and
restate the Original Agreement in its entirety as set forth herein:
     Accordingly, the parties hereto agree as follows:
     1. Term. The Company hereby offers to continue to employ the Executive, and
the Executive hereby accepts such continued employment, for an initial term (the
“Initial Term”) commencing on October 1, 2008 and continuing through
December 31, 2011, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5; with such employment to continue for successive one-year
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless either party notifies the other party of non-renewal in
writing prior to 90 days before the expiration of the initial term and each
annual renewal, as applicable (the Initial Term, together with any such
extensions of employment hereunder, shall hereinafter be referred to as the
“Term”).

 



--------------------------------------------------------------------------------



 



     2. Duties. During the Term, the Executive shall be employed by the Company
as the Chief Financial Officer, Senior Vice President and Secretary of the
Company, and, as such, the Executive shall faithfully perform for the Company
the duties of said office and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Board of Directors of the Company (the “Board”) or the
General Partner of the Operating Partnership (the “General Partner”) (including,
without limitation, the performance of duties for affiliates and subsidiaries of
the Company). The Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder; provided that, the
following activities do not interfere with the Executive’s ability to perform
his duties hereunder, the Executive shall not be prohibited from performing
personal and charitable activities and engaging in any other business interests
as may be approved by the Board or the General Partner. Notwithstanding the
foregoing, unless otherwise consented to by the parties hereto, in the event of
any termination of employment with either the REIT or the Operating Partnership
at a time when the REIT and the Operating Partnership are affiliates, then such
termination will be considered to be a termination of such employment with the
Company. Nothing herein shall restrict the ability of the Operating Partnership
from classifying the Executive as a non-employee service provider thereto for
tax-administrative purposes, for purposes of employee benefit plans and programs
and for such other purposes as it may deem appropriate.
     3. Compensation.
          3.1 Salary. The Company shall pay the Executive during the Term a
salary at the rate of $275,000 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives (or, if there is no such policy, such practices of the Company’s
principal affiliates). At least annually, the Board and the General Partner
shall review the Executive’s Annual Salary and may provide for increases therein
as it may in its discretion deem appropriate.
          3.2 Bonus. During the Term, in addition to the Annual Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual

2



--------------------------------------------------------------------------------



 



bonus, if any, in an amount to be determined by the Company in its sole
discretion and/or in conjunction with specific performance measures as
determined by the Company (the “Annual Bonus”).
          3.3 Benefits — In General. The Executive shall be permitted during the
Term to participate in any group life, hospitalization or disability insurance
plans, health programs, equity-based plans, retirement plans, fringe benefit
programs and similar benefits that may be available to other senior executives
of the Company generally, on the same terms as such other executives, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs.
          3.4 Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement; provided that the Executive
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Company.
          3.5. Certain Specific Benefits. The Company shall make available to
the Executive, vacation of 20 business days per year and an appropriate Company
car for the Executive’s use as the Executive reasonably directs.
     4. Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If
the Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to him for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period, the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary, Annual Bonus and other benefits
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination), (ii) unless otherwise stated

3



--------------------------------------------------------------------------------



 



in an applicable award agreement, all outstanding unvested equity-based awards
held by the Executive shall vest and become immediately exercisable and shall
otherwise become free of restrictions and be exercisable in accordance with
their terms, and (iii) except as otherwise required under applicable law, the
Executive (or, in the event of his death, his estate and beneficiaries) shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder.
     5. Certain Terminations of Employment.
          5.1 Termination by the Company for Cause; Termination by the Executive
without Good Reason.
          (a) For purposes of this Agreement, “Cause” shall mean the
Executive’s:
(i) conviction of, or formal admission to, a misdemeanor the circumstances of
which are to the material detriment to the Company’s reputation whether or not
in the performance of the Executive’s duties hereunder, or a felony;
(ii) engagement in the performance of his duties hereunder, or otherwise to the
material detriment of the Company, in willful misconduct, willful or gross
neglect, fraud, misappropriation or embezzlement;
(iii) repeated failure to adhere to the directions of the Board or the General
Partner, or to adhere to the Company’s policies and practices;
(iv) willful and continued failure to substantially perform his duties properly
assigned to him (other than any such failure resulting from his disability)
after demand for substantial performance is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not substantially performed such duties;
(v) breach of any of the provisions of Section 6; or
(vi) breach in any other material respect of the terms and provisions of this
Agreement (except for Section 6) and failure to cure such breach within 30 days
following written notice from the Company specifying such breach.
          (b) During the Term, the Company may terminate the Executive for Cause
upon written notice given to the Executive at any time following the occurrence
of any of the events described in clauses (i), (ii), or (v) above, or upon
written notice given to the Executive at any time not more than 60 days
following the occurrence of, or if later, the Board or General Partner’s actual
knowledge of, any of

4



--------------------------------------------------------------------------------



 



the events described in clause (iii), (iv) or (vi) above. Notwithstanding the
foregoing, no termination for Cause shall be effective unless the Board or the
General Partner provides written notice to the Executive that there may be
grounds to terminate the Executive for Cause and the Executive has been provided
with the opportunity (with counsel of his choice) to present to the Board or the
General Partner his position with respect to the potential grounds for
termination pursuant to Section 5.1. Such notice from the Board or the General
Partner shall provide the potential grounds for termination and the date of such
meeting, which date shall be no less than 14 days and no more than 30 days of
issuance of such notice and shall be held at the Company’s offices in Charlotte,
North Carolina. If after the earlier of the (1) meeting referred to above, and
(2) notice from the Executive that he does not intend to present to the Board or
the General Partner at such meeting, the Board determines that the Company has
proper grounds to terminate the Executive under this Section 5.1, then within
five business days of the meeting of the Board, the Company may serve written
notice on the Executive that his employment is being terminated in accordance
with this Section 5.1. After the meeting with the Board or General Partner,
there shall be no further internal appeals to dispute the Company’s
determination of Cause. The Company may suspend or reduce the Executive’s duties
pending such meeting of the Board and such suspension will not be deemed to be a
termination of employment under Section 5.2.
          (c) If the Company terminates the Executive’s employment for Cause,
the Executive shall receive Annual Salary and other benefits (but, in all
events, and without increasing the Executive’s rights under any other provision
hereof, excluding any bonuses not yet paid) earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment); and
(ii) except as otherwise required under applicable law, the Executive shall have
no further rights to any other compensation or benefits hereunder on or after
the termination of employment, or any other rights hereunder.
          (d) If the Executive terminates his employment without Good Reason (on
at least 60 days’ written notice given to the Company) the Executive shall
receive Annual Salary and other benefits (but, in all events, and without
increasing the Executive’s rights under any other provision hereof,

5



--------------------------------------------------------------------------------



 



excluding any bonuses not yet paid) earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment); and (ii) except
as otherwise required under applicable law, the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
          5.2 Termination by the Company without Cause; Termination by the
Executive for Good Reason.
          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by the Executive,
(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;
(ii) a reduction in Annual Salary of the Executive;
(iii) the relocation of the Executive’s office to more than 50 miles from
Charlotte, North Carolina; or
(iv) the Company’s material and willful breach of this Agreement.
Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 60 days from the date of such notice) is given no later than
60 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 60 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.
          (b) During the Term, the Company may terminate the Executive’s
employment at any time for any reason or no reason and the Executive may
terminate the Executive’s employment with the Company for Good Reason. If the
Company terminates the Executive’s employment and the termination is not covered
by Section 4, 5.1 or 5.3, or the Executive terminates his employment for Good

6



--------------------------------------------------------------------------------



 



Reason and the termination by the Executive is not covered by Section 5.3,
(i) the Executive shall receive in one lump sum, no later than two and one-half
months after the end of the calendar year in which such termination occurs,
Annual Salary, Annual Bonus, if any, and other benefits earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment);
(ii) the Executive shall receive (A) a cash payment equal to 1.99 times the sum
of (x) the Executive’s Annual Salary (as in effect on the effective date of such
termination) payable no later than 30 days after such termination and (y) the
greater of (1) the average of the two previous Annual Bonuses, if any, received
by the Executive as provided for in Section 3.2, or (2) the maximum amount
payable under Section 3.2 for the fiscal year in which the termination occurs
(the “Termination Bonus”), or, in the event the Executive has not received any
Annual Bonuses pursuant to Section 3.2 at the time of such termination, the
Termination Bonus shall be equal to the Annual Bonus the Executive would have
received under Section 3.2 if the Executive would have remained employed through
the period required to be entitled to receive the Annual Bonus and satisfied all
target performance objectives, as established by the Company, such payment to be
made no later than 30 days after such termination (or, if later, as soon as
practicable, but in no event more than 30 days after, the amount of the
Termination Bonus is known) and (B) for a period of three years after
termination of employment such continuing health benefits (including any
medical, vision or dental benefits), under the Company’s health plans and
programs applicable to senior executives of the Company generally as the
Executive would have received under this Agreement (and at such costs to the
Executive) as would have applied in the absence of such termination (but not
taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits); (iii) unless otherwise stated in an
applicable award agreement, all outstanding unvested equity-based awards held by
the Executive shall vest and become immediately exercisable and shall otherwise
become free of restrictions and be exercisable in accordance with their terms
and the Executive shall become vested in any pension or other deferred
compensation other than pension or deferred compensation under a plan intended
to be qualified under Section 401(a) or 403(a) of

7



--------------------------------------------------------------------------------



 



the Internal Revenue Code of 1986, as amended; and (iv) except as otherwise
required under applicable law, the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.
          (c) Notwithstanding clause (ii)(B) of the second sentence of
Section 5.2(b), (i) nothing herein shall restrict the ability of the Company to
amend or terminate the plans and programs referred to in such clause (ii)(B)
from time to time in its sole discretion, but the Company may not reduce
benefits already earned and accrued by, but not yet paid to, the Executive and
(ii) the Company shall in no event be required to provide any benefits otherwise
required by such clause (ii)(B) after such time as the Executive becomes
entitled to receive benefits of the same type from another employer or recipient
of the Executive’s services (such entitlement being determined without regard to
any individual waivers or other similar arrangements).
          5.3 Change of Control.
          (a) Without duplication of the foregoing, upon a “Change in Control”
(as defined below) while the Executive is employed, all outstanding unvested
equity-based awards (including stock options and restricted stock) shall fully
vest and become immediately exercisable, as applicable. In addition, if, after a
Change in Control, the Executive terminates his employment with the Company for
any reason on or before the first anniversary of the Change in Control, such
termination shall be deemed a termination by the Executive for Good Reason
covered by Section 5.2, provided, that the Executive provides no less than
30 days’ advance written notice to the Company.
          (b) For purposes of this Agreement, “Change in Control” shall have the
same meaning as in the Company 2005 Long Term Incentive Compensation Plan (or
any successor plan thereof).
          5.4 Non-Renewal of the Employment Term. If the Executive’s employment
is terminated as a result of the expiration of the Term and he is not offered
another employment agreement on substantially the same terms and conditions or
the Company declines to renew the Term, then the

8



--------------------------------------------------------------------------------



 



Executive shall receive the same amounts as specified in Section 5.2(b), except
that, the multiplier in Section 5.2(b)(ii) of “1.99” will be reduced to “1” for
purposes of this Section 5.4. This provision shall not apply in the event the
Executive gives notice of non-renewal in which event any termination shall be
covered under Section 5.1.
     6. Covenants of the Executive.
          6.1 Company Election and Special Payment. The Executive acknowledges,
understands and agrees that, in consideration for his agreeing to and complying
with the terms and conditions contained in this Section 6 hereof (excluding
Section 6.2(b) which will be enforceable by the Company without the receipt of
any payment by the Executive), he will be entitled to a lump sum payment,
payable no later than 30 days after a termination of the Executive’s employment
under Section 5 of this Agreement, equal to the sum of (i) the Executive’s
Annual Salary for one year and (ii) the greater of (A) the average of the two
previous Annual Bonuses received by the Executive as provided for in
Section 3.2, or (B) the maximum amount payable under Section 3.2 for the fiscal
year in which the termination occurs, or, in the event the Executive has not
received any Annual Bonuses pursuant to Section 3.2 at the time of such
termination, such Annual Bonus shall be equal to the Annual Bonus the Executive
would have received under Section 3.2 if the Executive would have remained
employed through the period required to be entitled to receive the Annual Bonus
and satisfied all target performance objectives. Notwithstanding the foregoing,
within seven days of a termination of the Executive’s employment under Section 5
of this Agreement, the Company may give written notice to the Executive stating
that it does not wish to enforce the terms and conditions contained in this
Section 6 (excluding Section 6.2(b)), and upon issuance of such notice, the
Company will not be obligated to pay and the Executive will not be entitled to
receive any consideration under this Section 6 and the covenants contained in
this Section 6 (other than Section 6.2(b)) will have no force and effect.
          6.2 Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 6

9



--------------------------------------------------------------------------------



 



(and any related enforcement provisions hereof), its successors and assigns) is
the ownership, operation, design, development, redevelopment, acquisition and
management of strategically located medical office buildings and other
healthcare related facilities in the United States. (such business and any and
all other businesses that after the date hereof, and from time to time during
the Term, become material with respect to the Company’s then-overall business,
herein being collectively referred to as the “Business”); (ii) the Company is
one of the limited number of persons who have developed such a business;
(iii) the Company’s Business is, in part, national in scope; (iv) the
Executive’s work for Cogdell Spencer Advisors, Inc. and the Company has given
and will continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement,
including but not limited to providing Executive with an extended term of
employment as set forth in this Agreement, but for the covenants and agreements
set forth in this Section 6. Accordingly, by and in consideration of the
payments to the Executive to be provided by the Company hereunder and in
consideration for the Company’s promise to employ the Executive for a definite
extended term as set forth in this Agreement, and further in consideration of
the Executive’s exposure to the confidential, sensitive and proprietary
information of the Company, the Executive covenants and agrees as follows.
          (a) The Executive covenants and agrees that, during the period
commencing on the date hereof and ending two years following the date upon which
the Executive shall cease to be an employee of the Company and its affiliates
(the “Restricted Period”), he shall not directly or indirectly, whether as an
owner, partner, shareholder, principal, agent, employee, consultant or in any
other relationship or capacity, (i) engage in any element of the Business, in
competition with the Company or its affiliates for any entity or person that
competes with the Company or its affiliates in the Restricted Territory,
(ii) render any services to any person, corporation, partnership or other entity
engaged in competition with the Company or its affiliates in the Restricted
Territory if such services are the same or substantially similar to the services
performed by the Executive on behalf of the Company, or (iii) provide

10



--------------------------------------------------------------------------------



 



financial assistance to or otherwise obtain an ownership interest in a
competitor of the Company or its affiliates; provided, however, that,
notwithstanding the foregoing, the Executive may invest in securities of any
entity, solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers, Inc. Automated Quotation
System, (B) the Executive is not a controlling person of, or a member of a group
which controls, such entity and (C) the Executive does not, directly or
indirectly, own 5% or more of any class of securities of such entity.
          For purposes of this Agreement, the “Restricted Territory” shall mean:
(i) North Carolina;
(ii) South Carolina;
(iii) Kentucky;
(iv) Georgia;
(v) Louisiana;
(vi) Florida;
(vii) Tennessee;
(viii) Illinois;
(ix) Indiana;
(x) Mississippi; and
(xi) any other state in the United States in which the Company is actively
conducting its business.
          (b) During and after the Restricted Period, the Executive shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all confidential matters relating to the Company’s
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company

11



--------------------------------------------------------------------------------



 



Information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
the Executive or is received from a third party not under an obligation to keep
such information confidential and without breach of this Agreement.
          (c) During the Restricted Period, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, knowingly (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any then current employee
or independent contractor of the Company or any of Company’s affiliates; or
(iii) hire (on behalf of the Executive or any other person or entity) any
employee or independent contractor of the Company or any of Company’s affiliates
who has left the employment or other service of the Company or any of its
affiliates within the one-year period which follows the termination of such
employee’s or independent contractor’s employment or other service with the
Company and its affiliates.
          (d) From the date hereof through the end of the Restricted Period, the
Executive will not, within the Restricted Territory, whether for his own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
affiliates’ relationships with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the 12-month period prior to the
Executive’s termination is or was a customer or client of the Company or any of
its affiliates.
          (e) While the Executive’s non-compete obligations under Section 6.2(a)
are in effect, the Executive shall not publish any statement or make any
statement under circumstances reasonably likely to become public that is
critical of the Company or any of its affiliates, or in any way adversely
affecting or otherwise maligning the Business or reputation of the Company or
any of its affiliates.
          6.3 Rights and Remedies upon Breach.
          (a) The Executive acknowledges and agrees that any breach by him of
any of the provisions of Section 6.2 or any subparts thereof (individually or
collectively the “Restrictive

12



--------------------------------------------------------------------------------



 



Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.2 or any subpart thereof, the Company and its affiliates, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and its affiliates under law or in equity (including, without limitation, the
recovery of damages); shall have the right and remedy to have the Restrictive
Covenants specifically enforced (without posting bond and without the need to
prove damages) by any court having equity jurisdiction, including, without
limitation, the right to an entry against the Executive of restraining orders
and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.
          (b) The Executive agrees that the provisions of Section 6.2 of this
Agreement and each subsection thereof are reasonably necessary for the
protection of the Company’s legitimate business interests and if enforced, will
not prevent Executive from obtaining gainful employment should his employment
with Company end. The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 6 are unreasonable or otherwise unenforceable.
The existence of any claim or cause of action by the Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.
     7. Other Provisions.
          7.1 Return of Property. All memoranda, notes, lists, records, property
and any other tangible product and documents (and all copies thereof), whether
visually perceptible, machine-readable or otherwise, made, produced or compiled
by the Executive or made available to the Executive concerning the business of
the Company or its affiliates, (i) shall at all times be the property of the
Company (and, as applicable, any affiliates) and shall be delivered to the
Company at any time upon its request, and (ii) upon the Executive’s termination
of employment, shall be immediately returned to the Company.

13



--------------------------------------------------------------------------------



 



          7.2 Severability. The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.
          7.3 Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
          7.4 Enforceability; Jurisdiction; Arbitration.
          (a) The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 6 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata. The parties hereby agree to waive
any right to a trial by jury for any and all disputes hereunder (whether or not
relating to the Restricted Covenants).

14



--------------------------------------------------------------------------------



 



          (b) Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 6, to the extent necessary for the Company (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.3) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in Charlotte, North Carolina in accordance with North Carolina law and the
procedures of the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and the Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.
          7.5 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

     
(i)
  If to the Company, to:
 
   
 
  Cogdell Spencer Inc.
 
  4401 Barclay Downs Drive, Suite 300
 
  Charlotte, North Carolina 28209-4670
 
  Attention: Frank C. Spencer
 
   
 
  with a copy to:
 
  Clifford Chance US LLP
 
  31 West 52 Street
 
  New York, New York 10019
 
  Attention: Jay Bernstein
 
   
(ii)
  If to the Executive, to:
 
   
 
  Charles M. Handy
 
  [at the address set forth on the signature page hereof]

Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

15



--------------------------------------------------------------------------------



 



          7.6 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
          7.7 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
          7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.
          7.9 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder.
          7.10 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.
          7.11 No Duty to Mitigate. Except as may be provided in
Section 5.2(c)(ii), the Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event the Executive does mitigate.

16



--------------------------------------------------------------------------------



 



          7.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
          7.13 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.
          7.14 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.1, 7.4 and 7.10, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.1, 7.4 and 7.10), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.
          7.15 Existing Agreements. The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
          7.16 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
          7.17 Parachutes. If the Executive is terminated for any reason, other
than a termination covered by the provisions of Section 5.1, then if any amount
payable to or other benefit receivable by the Executive pursuant to this
Agreement is deemed to constitute a Parachute Payment (as defined below), alone
or when added to any other amount payable or paid to or other benefit receivable
or received by the Executive which is deemed to constitute a Parachute Payment
(whether or not under an existing plan, arrangement or other agreement), and
would result in the imposition on the Executive of an excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, in addition to any other benefits to which the Executive is entitled under
this Agreement, the Executive shall be paid by the Company an amount in cash
equal to the sum of the excise taxes payable by the Executive by reason of
receiving Parachute Payments plus the amount necessary to put the Executive in
the same

17



--------------------------------------------------------------------------------



 



after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest applicable rates on such
Parachute Payments and on any payments under this Section 7.17) as if no excise
taxes had been imposed with respect to Parachute Payments. “Parachute Payment”
shall mean a “parachute payment” as defined in Section 280G of the Code. The
amount of any payment under this Section 7.17 shall be computed by a certified
public accounting firm selected by the Company and reasonably acceptable to the
Executive.
          7.18 Section 409A Compliance. Any payments under this Agreement that
are deemed to be deferred compensation subject to the requirements of
Section 409A of the Code (“Section 409A”), are intended to comply with the
requirements of Section 409A. To this end and notwithstanding any other
provision of this Agreement to the contrary, if at the time of Executive’s
termination of employment with the Company, (i) the Company’s securities are
publicly traded on an established securities market; (ii) Executive is a
“specified employee” (as defined in Section 409A); and (iii) the deferral of the
commencement of any payments or benefits otherwise payable pursuant to this
Agreement as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of such payments (without any reduction in amount
ultimately paid or provided to Executive) that are not paid within the
short-term deferral rule under Section 409A (and any regulations thereunder) or
within the “involuntary separation” exemption of Treasury Regulation §
1.409A-1(b)(9)(iii). Such deferral shall last until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A). Any amounts the payment of
which are so deferred shall be paid in a lump sum payment within 10 days after
the end of such deferral period. If Executive dies during the deferral period
prior to the payment of any deferred amount, then the unpaid deferred amount
shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death. For purposes of Section 409A, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

                  COGDELL SPENCER INC.    
 
           
 
  By:   /s/ Frank C. Spencer     
 
     
 
   
 
  Name:   Frank C. Spencer     
 
     
 
   
 
  Title:   President and Chief Executive Officer    
 
     
 
   
 
           
 
                COGDELL SPENCER LP    
 
           
 
  By:   CS Business Trust I, its General Partner    
 
           
 
  By:   /s/ Frank C. Spencer     
 
     
 
   
 
  Name:   Frank C. Spencer    
 
           
 
  Title:   Trustee    
 
           
 
                CHARLES M. HANDY    
 
           
 
  By:   /s/ Charles M. Handy    
 
     
 
   
 
  Name:   Charles M. Handy    
 
           
 
           

19